Case 20-10343-LSS Doc 4690 Filed 05/19/21 Page 1 of 2

FILED

Justice Lauri Selber Silverstein

BSA Bankruptcy Case 21 MAY 19 AM 10: 45
824 Market Street

6th Fl KRUPTe
th Floor US. BANKRUPTCY COUR?
Wilmington, DE 19801 SISTRICTOFDFLAWEPF °% Socal

Dear Judge Selber Silverstein,

 

At the age of 14-15 I was looking forward to going to Boy Scout Camp at Ten Mile River.
However, that changed after the second day that I was there. One of the Senior Scouts told me
one of the chores I would have to do was to clean the outhouse where everyone went to the
bathroom. He said that ] would be given a waterproof suit to go down the outhouse to clean it.
This was a horrible chore, and ] was not looking forward to completing this. That night after
dinner he said there was a way to get out of those chores.

This is when my camp experience took a turn for the worse and changed my life forever. He told

me that if I did certain things to him that I would be excused from doing all the
ia sleeping quarters and gave me some scotch. After tha

 
 
 
 

his continued on for 2 weeks.

My parents came up on the middle weekend to visit me, but I was afraid to tell my dad. My Dad,
who was a Boy Scout and member of the Order of the Arrow probably would have tried to kill
the guy and | did not want my Dad to get in trouble.

To this day I have nightmares about THOSE HORRIBLE DAYS WITH THE BOY SCOUTS.
They cannot get away with what happened.

Sincerely,
 

 

 

    

 

Case 20 eS 3)gP0c 4 Fage.2 of 2 °
21% SP Ssamame
=| ¢=7ROS
~~ I>rI ~J = e- ITF pon
——=PN ~ = “6 QzBEm
—— on =| HOAs
ee | = oam x
———— 2 = z 4~ec
—— ba = o 26D
——— =| "Ss Qo
ed a : . 2 on
—e aa . 4 i
ed v0 oo 2 oF
== 23| Seeexe mle 88g
—————————— = = vw wo _
—————— 290 == 4/2 825
—— 2 = aes mM) op 5.
————— © 7 os = Soe
a <— > ———— mh S
PC +o Q w m
Rien  ° S6DIG7IDCIFELA

 

 

\fter printing this label:

. Use the ’Print’ button on this page to print your label to your laser or inkjet printer.

’. Fold the printed page alang the horizontal line.

3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

Narning: Use only the printed original !abel for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in additional billing
charges, along with the cancellation of your FedEx account number.

Jse of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx will not be
esponsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation, unless you
feclare a higher vatue, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx Service Guide apply.
‘our right to recover from FedEx for any toss, including intrinsic value of the package, loss of sales, income interest, profit, attorney's fees, costs, and other
orms of damage whether direct, incidental,consequentiai, or special is limited to the greater of $100 or the authorized declared value. Recovery cannot exceed
ictual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry, precious metals, negotiable instruments and other items listed in our
3erviceGuide. Written claims must be filed within strict time limits, see current FedEx Service Guide.
